UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06073 Cash Management Portfolio (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:12/31 Date of reporting period:7/1/14-6/30/15 ***** FORM N-Px REPORT ***** ICA File Number: 811-06073 Reporting Period: 07/01/2014 - 06/30/2015 Cash Management Portfolio Cash Management Portfolio NUVEEN SELECT QUALITY MUNICIPAL FUND, INC. Ticker:NQSSecurity ID:670973700 Meeting Date: AUG 05, 2014Meeting Type: Annual Record Date:JUN 06, 2014 #ProposalMgt RecVote CastSponsor 1Approve Investment ManagementForForManagement Agreement Between the Fund and Nuveen Fund Advisors, LLC ("Nuveen Fund Advisors"), the Fund's Investment Adviser 2Approve Sub-Advisory Agreement BetweenForForManagement Nuveen Fund Advisors and Nuveen Asset Management, LLC 3.1Elect Director William Adams, IVForForManagement 3.2Elect Director Robert P. BremnerForForManagement 3.3Elect Director Jack B. EvansForForManagement 3.4Elect Director David J. KundertForForManagement 3.5Elect Director John K. NelsonForForManagement 3.6Elect Director Thomas S. Schreier, Jr.ForForManagement 3.7Elect Director Judith M. StockdaleForForManagement 3.8Elect Director Carole E. StoneForForManagement 3.9Elect Director Virginia L. StringerForForManagement 3.10Elect Director Terence J. TothForForManagement 3.11Elect Director William C. HunterForForManagement 3.12Elect Director William J. SchneiderForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cash Management Portfolio By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/14/15
